Name: Council Regulation (EEC) No 1283/81 of 12 May 1981 amending Regulation (EEC) No 2133/78 imposing a definitive anti-dumping duty on kraft liner paper and board originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 129/4 Official Journal of the European Communities 15 . V 81 COUNCIL REGULATION (EEC) No 1283/81 of 12 May 1981 amending Regulation (EEC) No 2133 /78 imposing a definitive anti-dumping duty on kraft liner paper and board originating in the United States of America Whereas , by its Regulation (EEC) No 3285/80 (4 ), the Commission created new NIMEXE codes 48.01-20 , 22, 24, 30 , 32, 34, 36, 38 and 39 for the kraft liner paper and board which were previously covered by NIMEXE codes 48.01-14, 15 , 21 , 27 and 31 ; Whereas it is therefore necessary that these new NIMEXE codes be covered by Regulation (EEC) No 2133 /78 , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof , Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 14 thereof , Having regard to the proposal from the Commission , Whereas , by Regulation (EEC) No 2133/78 (2 ), a defini ­ tive anti-dumping duty was imposed on kraft liner paper and board originating in the United States of America ; whereas this duty applied to imports of all types of kraft liner paper and board corresponding to NIMEXE codes 48.01-15 , 21 , 27 and 31 , which covered all the products concerned ; Whereas , by Regulation (EEC) No 572/79 ( 3 ), Article 1 of Regulation (EEC) No 2133 /78 was extended to include a new NIMEXE code , 48.01-14 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2133/78 , NIMEXE codes 48.01-14, 15 , 21 , 27 and 31 are hereby replaced by NIMEXE codes 48.01-20 , 22, ex 24, 30 , 32, ex 34 , 36, 38 and ex 39 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 May 1981 . For the Council The President G. BRAKS (&gt;) OJ No L 339 , 31 . 12 . 19 79 , p . 1 . (-) OJ No L 247 , 9 . 9 . 1978 . p . 22 . \&gt;) OJ No L 77 , 29 . 3 . 1979 . p . 1 . ( 4 ) OJ No L 346, 22 . 12 . 1980 , p . 1